Citation Nr: 0521035	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.

This case came to the Board of Veterans' Appeals (Board) from 
a September 2002 RO decision that denied service connection 
for rheumatoid arthritis.  The veteran filed a notice of 
disagreement with this decision in October 2002.  In December 
2002, the RO issued a statement of the case, and in January 
2003, the veteran timely perfected his appeal.

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

It is as likely as not that the veteran's current rheumatoid 
arthritis was either caused or aggravated by his military 
service.


CONCLUSION OF LAW

Rheumatoid arthritis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and present 
manifestations of the same chronic disease.   

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran contends that service connection is warranted for 
rheumatoid arthritis.

Historically, the veteran served on active duty in the Army 
from October 1956 to October 1958.  The report of his 
enlistment examination, dated in October 1956, noted 
essentially normal findings throughout.  In May 1957, he was 
hospitalized for three days for treatment of an upper 
respiratory infection.  He was diagnosed with streptococcic 
sore throat.  A treatment report, dated in January 1957, 
revealed treatment for pharyngitis.  In July 1958, he sought 
treatment for complaints of persistent left wrist pain and 
swelling for the past month.  No previous trauma to the left 
wrist was noted.  Physical examination revealed effusion and 
tenderness of the left wrist, and some weakness of the grip.  
Neurological examination and motor function were intact.  X-
ray examination of the left wrist was negative.  The report 
concluded with an impression of subluxing left distal radial 
ulnar joint secondary to previous trauma not remembered.  The 
veteran was treated with an injection of hydrocortisone and 
xylocaine intra-articularly into the left wrist.  An October 
1958 treatment report noted complaints of ongoing swelling in 
the region of the left ulnar styloid, and moderate tenderness 
in the region.  The report noted an impression that this was 
due to a cystic mass arising from the ulnar collateral 
ligament.  The examiner opined that the diagnosis was 
ganglion and recommend excision of the same.  The report also 
noted that the veteran was to be discharge in two days, and 
that this matter could best be handled by VA following 
discharge.  His separation examination, dated in August 1958, 
noted essentially normal findings throughout.  

In January 1959, the veteran filed a claim seeking service 
connection for a left wrist disorder.  He indicated that the 
condition was incurred in service, and that it has persisted 
ever since, becoming more severe as time goes on, and causing 
a great deal of inconvenience, minor suffering, and at times, 
loss of the use of the left hand.  

A post service treatment report, dated in January 1959, noted 
the veteran's continuing complaints of a painful left wrist.  
The report noted pain on the ulnar aspect where there is a 
localized growth, which is not in the usual location of a 
ganglion, but nevertheless gave the general appearance of a 
ganglion, being a localized, circumscribed swelling.  
However, on attempt to aspirate it under Novocain, no fluid 
was obtainable.  Thus, the examiner opined that the condition 
was unlikely a ganglion, but that it was a solid tumor 
possibly in the nature of a fibroma of some type.  The 
examiner also recommended that the growth be surgically 
removed.  

In February 1959, the veteran filed a statement noting his 
desire to withdraw his claim for service connection of a left 
wrist disorder, and in March 1959, the RO issued a decision 
denying the claim 

In May 2002, the veteran filed a claim seeking service 
connection for rheumatoid arthritis.  In support of his 
claim, the veteran submitted numerous medical treatment 
reports and opinion letters.

A private treatment report, dated in June 1975, was received 
from R. Noble, M.D.  Dr. Noble indicated that the veteran had 
been given a complete history and physical examination.  The 
report noted that in the past, the veteran's rheumatoid 
arthritis test had been positive, and that he has a slightly 
elevated uric acid in the range of eight milligrams per cent.  
It also noted that he has minimal arthritic deformities of 
the wrist and elbow, but for the most part his arthritis was 
under good control by the use of Indocin.  

A private treatment report, dated in September 1981, noted 
that the veteran was prescribed Indocin.  

A private treatment report, dated in January 1986, was 
received from G. Lawry, M.D.  Dr. Lawry's letter noted that 
the veteran's blood test for the tissue type "HLA-B27" 
returned negative.  It also indicated that the veteran had 
some X-ray evidence of mild inflammation at the joints which 
join the sacrum.  Dr. Lawry then opined that the veteran did 
not have rheumatoid arthritis, but a diagnosis of 
seronegative spondyloarthritis with peripheral arthritis.  

In December 2003, a VA examination for the spine was 
conducted.  The examination report noted that veteran's 
claims folder was not available for review.  However, the 
veteran's treatment records from the VA medical center in 
Austin, Texas, were reviewed and revealed that he had been 
treated for seronagative rheumatoid arthritis.  Following a 
physical examination, the report concluded with a diagnosis 
of chronic neck and low back pain with chronic rheumatoid 
arthritis.   

In February 2004, a VA examination for joints was conducted.  
The report noted that the veteran underwent a total 
replacement of the left elbow in 1983.  Following a complete 
physical examination, the report concluded with diagnoses of 
generalized arthralgia due to rheumatoid arthritis with 
deformity of wrists and left elbow; left elbow replacement 
surgery, remote, with metallic prosthetic; right knee 
degenerative joint disease; left knee medial joint space 
narrowing, rheumatoid arthritis; bilateral ankle pain, 
rheumatoid arthritis; and ankylosing right wrist with healed 
fracture deformity and ankylosing left wrist.  An addendum to 
this report noted that the veteran's claims folder had been 
reviewed by the VA examiner.  The VA examiner then noted the 
October 1958 treatment report showing treatment for a cyst 
like ganglion on the left wrist.  He further opined that 
these symptoms were less likely than not related to the 
veteran's current symptoms of rheumatoid arthritis.

In support of his claim, medical opinion statements, dated in 
August 2002, February 2003, April 2004, and July 2004, were 
received from P. Pickrell, M.D.  Dr. Pickerell opined that 
the veteran currently has a very severe, debilitating 
inflammatory arthritis with initial onset of symptoms 
occurring during service.  In support of his opinion, he 
noted the veteran's inserive history of left wrist pain and 
swelling, and felt that this was an isolated monoarticular 
inflammatory arthritis, which was mis-diagnosed as a ganglion 
cyst.  His April 2004 letter stated:

It has been my experience as a practicing 
rheumatologist for the last fifteen years 
that frequently patients will present in 
a monoarticular fashion and later evolve 
into a more florid textbook description 
of rheumatoid arthritis through time.  
Nothing in this gentleman's history is 
inconsistent with this very presentation.  

In his July 2004 letter, Dr. Pickrell indicated that he had 
reviewed the veteran's complete medical record.  He noted a 
treatment report, dated in July 1958, indicating that the 
veteran presented with a history of a painful swollen wrist 
and had experienced a recent history of arthritic like 
symptoms.  Dr. Pickrell then opined that the veteran had in 
fact begun to develop rheumatoid arthritis prior to his 
discharge from the service.

Though his statements, and testimony herein, the veteran has 
alleged that he was diagnosed with rheumatoid arthritis 
shortly after his discharge from the service.    
Unfortunately, he testified that he was unable to retain any 
medical treatment records dated prior to 1975.  Following his 
discharge from the service, he testified that his inservice 
left wrist symptoms continued, worsened, and spread.  He 
indicated that he underwent a total left elbow replacement in 
1983.  

After reviewing the evidence of record, the Board concludes 
that service connection for rheumatoid arthritis is 
warranted.  His service medical records show treatment for a 
left wrist condition, manifested by symptoms of pain and 
swelling.  Although initially felt to be a ganglion cyst, 
subsequent treatment reports (following an attempt to 
aspirate it) described this condition as a solid tumor 
possibly in the nature of a fibroma of some type.  

Although the veteran alleges post service medical treatment 
for rheumatoid arthritis, the first objective evidence of 
record noting this condition is dated in June 1975.  This 
treatment report, however, noted that the veteran's 
rheumatoid arthritis test in the past had been positive.  It 
also noted, at that time, the veteran had arthritic 
deformities of the left wrist and elbow.  Moreover, the 
veteran has testified that he underwent a total left elbow 
replacement in 1983.

Despite the conflicting medical opinions offered in this 
case, the Board finds the opinion offered by the veteran's 
private physician to be most probative herein.  It provides a 
superior recitation of the medical facts and personal history 
of the veteran, and also gives a supporting rationale for the 
conclusion reached therein.
Standing in contrast, the VA examiner's opinion fails to 
accurately present the facts in this case.  Specifically, the 
VA examiner provides a citation to the October 1958 treatment 
report that diagnosed the veteran's inservice left wrist 
condition as a cyst like ganglion.  The VA examiner then 
proceeds to base his opinion on this finding.  The VA 
examiner's report, however, does not refer to the subsequent 
treatment report, dated in January 1959.  This treatment 
report noted that the veteran's localized growth on the ulnar 
aspect of the left wrist was not in the usual location of a 
ganglion, and that on attempt to aspirate it, no fluid was 
obtainable.  Thus, the examiner in January 1959 concluded 
that it was unlikely a ganglion.  Under these circumstances, 
and resolving the benefit of the doubt in the veteran's 
favor, service connection is granted.

Since this claim is being granted, a discussion of VA's 
notice and duty to assist requirements is unnecessary.  


ORDER

Service connection for rheumatoid arthritis is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


